       Case 1:20-cr-00176-DAD Document 32 Filed 11/25/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JOSE VILLANUEVA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00176-DAD
12                   Plaintiff,                   STIPULATION TO EXTEND
                                                  BRIEFING SCHEDULE;
13           vs.                                  ORDER
14   JOSE VILLANUEVA,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, Special Assistant United States Attorney William Taylor, counsel for
19   Plaintiff, and Matthew Lemke, counsel for Defendant Jose Villanueva, that the appeal briefing
20   schedule be extended by two weeks. Mr. Villanueva filed a Notice of Appeal from Magistrate
21   Judge Stanley Boone’s decision in 1:18−mj−00164−SAB. ECF No. 27. The Court Clerk’s
22   Office set a briefing schedule pursuant to Local Rule 422. ECF No. 28. Counsel now requests
23   an extension of that briefing schedule in order to allow additional time to conduct legal research
24   and prepare a written brief:
25                        Event                    Proposed new deadline
26                        Appellant’s brief        December 4, 2020

27                        Appellee’s brief         December 29, 2020
                          Optional reply brief     January 8, 2021
28
       Case 1:20-cr-00176-DAD Document 32 Filed 11/25/20 Page 2 of 2


 1                                               Respectfully submitted,
 2                                               MCGREGOR W. SCOTT
                                                 United States Attorney
 3
 4   Date: November 25, 2020                     /s/ William Taylor
                                                 WILLIAM TAYLOR
 5                                               Special Assistant United States Attorney
                                                 Attorney for Plaintiff
 6
 7                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 8
 9   Date: November 25, 2020                     /s/ Matthew Lemke
                                                 MATTHEW LEMKE
10                                               Assistant Federal Defender
                                                 Attorney for Defendant
11                                               JOSE VILLANUEVA
12
13
14                                              ORDER
15           IT IS SO ORDERED. For the reasons set forth above, the briefing schedule for
16   Defendant Jose Villanueva’s appeal is extended as follows: Appellant’s brief is due December 4,
17   2020; Appellee’s brief is due December 29, 2020; Appellant’s optional reply brief is due January
18   8, 2021.
19
     IT IS SO ORDERED.
20
21       Dated:      November 25, 2020
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27

28

     Villanueva:
     Stipulation and Proposed Order
                                                    2
